Order entered September 16, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01095-CV

IN RE: CC FORBES, LLC'S AND DEFENDANTS FORBES ENERGY SERVICES, LTD,
              FORBES ENERGY SERVICES DELAWARE, LLC,
                 AND TX ENERGY SERVICES, LLC, Relators

                  Original proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-12627

                                            ORDER
       Before the Court is relators’ September 15, 2016 emergency motion for temporary relief.

We GRANT the motion and STAY the trial court’s September 12, 2016 order granting the

motion to compel the depositions of John Crisp and Charles Forbes, Jr. Such stay shall remain in

effect until further order of this Court. The Court further requests respondent and the real parties

in interest to file their responses, if any, to relators’ September 15, 2016 petition for writ of

mandamus by September 26, 2016.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE